PER CURIAM.
There was sufficient testimpny in this case to create a question of fact for the'trial judge to determine as to whether the plaintiffs were free from, and the defendant guilty of, negligence. The criticism of the defendant’s attorney made upon the testimony given as to the value of certain of the articles of property destroyed would be well taken had such testimony been objected to upon the trial, but not only was such testimony admitted without objection by defendant’s attorney, but upon cross-examination he drew out from the witness that the prices put upon the several articles destroyed were not retail, but wholesale, prices, and the whole testimony so given was sufficient to authorize the justice to find that such prices were the value of the goods.
Judgment affirmed, with costs.